DETAILED ACTION
This office action is a response to an application filed on 07/18/2022, in which claim 1 is pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11, 425, 574 B2 (hereinafter, “Wang”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In reference to claim 1, 
Wang teaches an electronic apparatus for wireless communications, comprising: processing circuitry, configured to (claim 1, paragraph 1 teaches this limitation): 
perform periodical channel detection on a plurality of unlicensed channels on an unlicensed frequency band at a first period (claim 1, paragraph 2 teaches this limitation); and 
transmit, on each of at least a part of unlicensed channels of which channel detection results indicate that the unlicensed channels are available, a master information block (MIB) with the same content to user equipment, respectively, the MIB comprising a part of minimum system information (claim 1, paragraph 3 teaches this limitation).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C 102 (a) (2) as being anticipated by Amitav Mukherjee (hereinafter, “Mukherjee”; 20190246335).
In response to claim 1, 
Mukherjee teaches an electronic apparatus for wireless communications, comprising: processing circuitry (fig. 8, element 820, processor, paragraph 43), configured to: 
perform periodical channel detection on a plurality of unlicensed channels on an unlicensed frequency band at a first period (fig. 4, element 400, paragraph 28 is interpreted as using LBT or periodical channel detection for unlicensed band); and 
transmit, on each of at least a part of unlicensed channels of which channel detection results indicate that the unlicensed channels are available (paragraphs 28. Using LBT procedure for accessing shared channel), a master information block (MIB) with the same content to user equipment, respectively (paragraph 22, using MIB for scheduling RMSI teaches this limitations), the MIB comprising a part of minimum system information (paragraph 22, using MIB for scheduling RMSI teaches this limitation). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190246335…………………………paragraphs 22 and 28.
20190246335…………………………paragraphs 19-22 and 39-42.
20160338081………………………….paragraphs 37-39, 48-56 and 103-108.
20200221272………………………….paragraphs 28 and 49-58.
20180242282…………………………..paragraphs 69-98.
20180077690…………………………….paragraphs 45-49.
20180049176…………………………..paragraphs 267-269 and 277-284.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466